DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/5/20 has been entered.

Claim Objections
Claim 34 is objected to because of the following informalities:  the claim states that it depends from cancelled claim 33.  For the purposes of this action, it will be assumed that claim 34 depends from claim 32.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 32 and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Papee US RE29142 in view of Chen US 6,045,089 and Nolan US 7,284,727.
Regarding claim 1, Papee teaches a weather modification vehicle, comprising:
a hull (the unit is attached to an aircraft, and aircraft inherently comprise a hull, column 7, lines 9-16);
at least one wing connected to the hull;
at least one weather modification device attached to the at least one wing and configured to generate a dispersant for modifying weather using at least one weather modification composition; and 
wherein the at least one weather modification composition includes at least one of silver oxide, hygroscopic particle (column 3, lines 6-34), silver iodide (column 1, lines 61-67), and table salt.
Papee does not teach a communication device configured to receive commands related to the timing for generating dispersant and amount of dispersant, or a solar panel installed on a surface of at least one of the hull and the at least one wing and configured to generate electricity from solar energy.  Chen teaches a weather modification vehicle which comprises:
a hull 4f; 
at least one wing 4w connected to the hull; 
a communication device configured to receive commands 1p; and 
a solar panel 4s installed on a surface of at least one of the hull and the at least one wing and configured to generate electricity from solar energy.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a communication device configured to receive commands as taught by Chen in order to ensure the vehicle maintains communication and receives up-to-date commands.  As modified, the commands would be related to the timing for generating dispersant and amount of dispersant.

Papee does not teach a control unit configured to process data received from the weather modification device to determine a status of weather modification operations.  Nolan teaches an aerial dispersion vehicle 506, comprising: 
a hull 504; 
at least one wing connected to the hull; 
at least one dispersal device 300 attached to the vehicle and configured to disperse a composition; 
a communication device 606 configured to receive commands related to the timing for releasing dispersant and amount of dispersant; and
a control unit configured to process data received from the dispersal device to determine a status of dispersal operations (column 8, lines 6-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a control unit to communicate with the device as taught by Nolan is order to ensure that the control system and operators are informed about system levels and status.  As an alternative to Chen’s communication device, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a communication device configured to receive commands as taught by Nolan in order to ensure the vehicle maintains communication and receives up-to-date commands.
If applicant does not agree that Papee teaches a hull and wings, then it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a hull and wings as taught by Chen or Nolan in order to effectively house equipment and enable flight.  If applicant does not agree In re Japikse, 86 USPQ 70.
Regarding claim 2, Papee, Chen and Nolan teach the invention as claimed as detailed above with respect to claim 1.  Papee also teaches that the at least one weather modification composition includes silver oxide or hygroscopic particles; and the at least one weather modification device is configured to burn the at least one weather modification composition to generate the dispersant that is spread to a cloud for cloud seeding (column 3, lines 6-34).
Regarding claim 3, Papee, Chen and Nolan teach the invention as claimed as detailed above with respect to claim 1.  Papee also teaches that the at least one weather modification device is configured to eject or release the at least one weather modification composition to generate the dispersant that is spread to a cloud for cloud seeding (column 3, lines 6-34).
Regarding claim 4, Papee, Chen and Nolan teach the invention as claimed as detailed above with respect to claim 1.  Papee also teaches that the device comprises at least one propulsion assembly, as it is inherent that aircraft comprise a propulsion assembly.  If applicant disagrees, then Chen or Nolan teaches that the aircraft comprises at least one propulsion assembly 4m, 4p.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a propulsion assembly as taught by Chen or Nolan in order to enable powered flight.
Regarding claim 5, Papee, Chen and Nolan teach the invention as claimed as detailed above with respect to claim 4.  Chen also teaches that the solar panel is 
Regarding claim 8, Papee, Chen and Nolan teach the invention as claimed as detailed above with respect to claim 1.  Papee also teaches that the weather modification vehicle is an aircraft (with wings), but does not explicitly teach an airplane.  The examiner is taking official notice that an airplane is a well-known aircraft.  It would have obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee to be an airplane in order to utilize a common, stable, well-understood form of aircraft.  If applicant disagrees, then Chen and Nolan teach that the aircraft comprises an airplane.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with as airplane as taught by Chen or Nolan in order to utilize a common, stable, well-understood form of aircraft.
Regarding claim 9, Papee, Chen and Nolan teach the invention as claimed as detailed above with respect to claim 8.  Papee does not teach that the aircraft comprises a conduit configured to connect to a drogue on another aircraft to receive a supply of fuel or the at least one weather modification composition, however the examiner is taking official notice that hose and drogue aerial refuel systems are well-known.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a hose and drogue aerial refuel system in order to enable longer-duration flight times.
Regarding claim 32, Papee teaches a weather modification vehicle, comprising:
a hull (the unit is attached to an aircraft, and aircraft inherently comprise a hull, column 7, lines 9-16);
at least one wing connected to the hull;
at least one weather modification device attached to the at least one wing and configured to generate a dispersant for modifying weather using at least one weather modification composition; and 
wherein the at least one weather modification composition includes at least one of silver oxide, hygroscopic particle (column 3, lines 6-34), silver iodide (column 1, lines 61-67), and table salt.
Papee does not teach a system with plurality of weather modification vehicles, a solar panel installed on a surface of at least one of the hull and the at least one wing and configured to generate electricity from solar energy, or control station configured to control the operation of the plurality of weather modification vehicles for modifying weather.  Chen teaches system for weather modification, comprising: 
a plurality of weather modification vehicles 1c deployable in the air, each vehicle comprising:
a hull 4f; 
at least one wing 4w connected to the hull;
a communication device configured to receive commands 1p; and 
a solar panel 4s installed on a surface of at least one of the hull and the at least one wing and configured to generate electricity from solar energy; and
a control station 1d configured to control the operation of the plurality of weather modification vehicles for modifying weather.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a solar panel as taught by Chen in order to provide clean energy to aircraft systems.
Papee does not teach a control unit configured to process data received from the weather modification device to determine a status of weather modification operations.  Nolan teaches an aerial dispersion vehicle 506, comprising: 
a hull 504; 
at least one wing connected to the hull; 
at least one dispersal device 300 attached to the vehicle and configured to disperse a composition; 
a communication device 606 configured to receive commands related to the timing for releasing dispersant and amount of dispersant; and
a control unit configured to process data received from the dispersal device to determine a status of dispersal operations (column 8, lines 6-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a control unit to communicate with the device as taught by Nolan is order to ensure that the control system and operators are informed about system levels and status.  As an alternative to Chen’s communication device, it would have been obvious to one of ordinary skill in the 
If applicant does not agree that Papee teaches a hull and wings, then it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a hull and wings as taught by Chen or Nolan in order to effectively house equipment and enable flight.  If applicant does not agree that the device is attached to the wing, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to attach the device to the wing in order to provide easier access or more mounting locations, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 34, Papee, Chen and Nolan teach the invention as claimed as detailed above with respect to claim 32.  Chen also teaches that each vehicle is configured to transmit signals indicating operation status of the vehicle to the control station through the communication device (measurements are time and location tagged).
Regarding claim 35, Papee, Chen and Nolan teach the invention as claimed as detailed above with respect to claim 34.  Chen also teaches that the operation status of the vehicle includes at least one of status related to the condition of the vehicle, status related to the operation of the solar panel, status of a cloud seeding operation, an amount of fuel in the vehicle, an amount of the at least one weather modification composition, and weather information detected by the vehicle (vehicle reports weather data).
Regarding claim 36, Papee, Chen and Nolan teach the invention as claimed as detailed above with respect to claim 32.  As taught, the control station is configured to control a distribution of the plurality of the weather modification vehicles in the air based 
Regarding claim 37, Papee, Chen and Nolan teach the invention as claimed as detailed above with respect to claim 32.  Chen also teaches that the control station 1d receives weather information from the plurality of weather modification vehicles 1c (column 6, lines 1-2).
Regarding claim 38, Papee, Chen and Nolan teach the invention as claimed as detailed above with respect to claim 32.  Chen also teaches that each vehicle 1c includes at least one sensor configured to measure weather information from the air, and each vehicle includes a communication device configured to transmit signals relating to the weather information to the control station (column 6, lines 1-2).
Regarding claim 39, Papee, Chen and Nolan teach the invention as claimed as detailed above with respect to claim 32.  Chen also teaches that the control station 1d includes a processor configured to process the signals received from the plurality of vehicles to analyze weather information (column 6, lines 1-2), and send signals to the vehicles to adjust weather modification operations conducted by the vehicles based on the analysis of weather information.  In this case, Chen uses data gathered by RSDs 1c to direct weather modification operations.  As taught, the system would direct operations by the aircraft as taught by Papee.
Regarding claim 40, Papee, Chen and Nolan teach the invention as claimed as detailed above with respect to claim 32.  Papee also teaches that the weather modification vehicle is an aircraft (with wings), but does not explicitly teach an airship, airplane or balloon.  The examiner is taking official notice that an airplane is a well-known aircraft.  It would have obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee to be an airplane in order to utilize a common, stable, well-understood form of aircraft.  If applicant disagrees, then .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Papee US RE29142 in view of Chen US 6,045,089, Nolan US 7,284,727 and Cobham US 2,692,102.
Regarding claim 9, Papee, Chen and Nolan teach the invention as claimed as detailed above with respect to claim 8.  Papee does not teach that the aircraft comprises a conduit configured to connect to a drogue on another aircraft to receive a supply of fuel or the at least one weather modification composition.  Cobham teaches an aircraft 31 which comprises a conduit 34 configured to connect to a drogue 33 on another aircraft 30 to receive a supply of fuel.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a hose and drogue aerial refuel system as taught by Cobham in order to enable longer-duration flight times.
Claims 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Papee US RE29142 in view of Chen US 6,045,089, Nolan US 7,284,727 and Stigler US 2015/0298786.
Regarding claim 32, Papee teaches a weather modification vehicle, comprising:
a hull (the unit is attached to an aircraft, and aircraft inherently comprise a hull, column 7, lines 9-16);
at least one wing connected to the hull;
at least one weather modification device attached to at least one of the hull and the at least one wing and configured to generate a dispersant for modifying weather using at least one weather modification composition; and 

Papee does not teach a solar panel installed on a surface of at least one of the hull and the at least one wing and configured to generate electricity from solar energy.  Chen teaches a system for weather modification, comprising: 
a hull 4f; 
at least one wing 4w connected to the hull;
a communication device configured to receive commands 1p; and 
a solar panel 4s installed on a surface of at least one of the hull and the at least one wing and configured to generate electricity from solar energy.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a solar panel as taught by Chen in order to provide clean energy to aircraft systems.
Papee does not teach a control unit configured to process data received from the weather modification device to determine a status of weather modification operations.  Nolan teaches an aerial dispersion vehicle 506, comprising: 
a hull 504; 
at least one wing connected to the hull; 
at least one dispersal device 300 attached to the vehicle and configured to disperse a composition; 
a communication device 606 configured to receive commands related to the timing for releasing dispersant and amount of dispersant; and
a control unit configured to process data received from the dispersal device to determine a status of dispersal operations (column 8, lines 6-30).

If applicant does not agree that Papee teaches a hull and wings, then it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a hull and wings as taught by Chen or Nolan in order to effectively house equipment and enable flight. If applicant does not agree that the device is attached to the wing, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to attach the device to the wing in order to provide easier access or more mounting locations, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Papee does not teach a control station configured to control the operation of the plurality of weather modification vehicles for modifying weather.  Stigler teaches a system for deploying a payload, comprising:
a plurality of vehicles 200 deployable in the air, each vehicle comprising:
a hull; 
at least one wing (tailfins) connected to the hull; and 
a communication device configured to receive commands [0046, 0089]; and
a control station 100 configured to control the operation of the plurality of vehicles [0007].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by Papee with multiple aircraft controlled by a control station (and therefore all related equipment) as taught by Stigler in order to enable greater coverage and/or avoid weather hazards.  As modified, the commands would be related to the timing for generating dispersant and amount of dispersant.
Regarding claim 34, Papee, Chen, Nolan and Stigler teach the invention as claimed as detailed above with respect to claim 32.  Stigler also teaches that each vehicle is configured to transmit signals indicating operation status of the vehicle to the control station through the communication device (at a minimum, if signals are received, the vehicle is operating).
Regarding claim 35, Papee, Chen, Nolan and Stigler teach the invention as claimed as detailed above with respect to claim 34.  Chen also teaches that the operation status of the vehicle includes at least one of status related to the condition of the vehicle, status related to the operation of the solar panel, status of a cloud seeding operation, an amount of fuel in the vehicle, an amount of the at least one weather modification composition, and weather information detected by the vehicle [0089, 0155].
Regarding claim 36, Papee, Chen, Nolan and Stigler teach the invention as claimed as detailed above with respect to claim 32.  Stigler also teaches that the control station 100 controls a distribution of the plurality of the vehicles in the air based on weather information [0007].
Regarding claim 37, Papee, Chen, Nolan and Stigler teach the invention as claimed as detailed above with respect to claim 32.  Stigler also teaches that the control station 100 receives weather information from the plurality of vehicles 200 [0089, 0155].  In re Japikse, 86 USPQ 70.
Regarding claim 38, Papee, Chen, Nolan and Stigler teach the invention as claimed as detailed above with respect to claim 32.  Stigler also teaches that each vehicle 100 includes at least one sensor configured to measure weather information from the air, and each vehicle includes a communication device configured to transmit signals relating to the weather information to the control station [0148, 0089].  If applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the processing duties to the control station in order to consolidate processing power, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 39, Papee, Chen, Nolan and Stigler teach the invention as claimed as detailed above with respect to claim 32.  Stigler also teaches that the control station 100 includes a processor configured to process the signals received from the plurality of vehicles to analyze weather information [0155], and send signals to the vehicles to adjust weather modification operations conducted by the vehicles based on the analysis of weather information [0007].  If applicant disagrees that the processing is performed in the control station, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the processing duties to the control station in order to consolidate processing power, since it has been held that In re Japikse, 86 USPQ 70.
Regarding claim 40, Papee, Chen, Nolan and Stigler teach the invention as claimed as detailed above with respect to claim 32.  Papee also teaches that the weather modification vehicle is an aircraft (with wings), but does not explicitly teach an airship, airplane or balloon.  The examiner is taking official notice that an airplane is a well-known aircraft.  It would have obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee to be an airplane in order to utilize a common, stable, well-understood form of aircraft.  If applicant disagrees, then Chen teaches that the aircraft comprises an airplane.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with as airplane as taught by Chen in order to utilize a common, stable, well-understood form of aircraft.
Claims 1-5, 8, 9, 32 and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez De La Escalera US 9,715,039 (hereafter MDLE) in view of Chen US 6,045,089,  Nolan US 7,284,727 and Papee US RE29142.
Regarding claim 1, MDLE teaches a weather modification vehicle 1, comprising:
a hull; 
at least one weather modification device 2 attached to the vehicle and configured to generate a dispersant for modifying weather using at least one weather modification composition; and 
a communication device configured to receive commands related to the timing for generating dispersant and amount of dispersant (column 4, lines 56-67).

a hull 4f; 
at least one wing 4w connected to the hull; and 
a solar panel 4s installed on a surface of at least one of the hull and the at least one wing and configured to generate electricity from solar energy.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE with a solar panel as taught by Chen in order to provide clean energy to aircraft systems.  
MDLE does not teach a control unit configured to process data received from the weather modification device to determine a status of weather modification operations.  Nolan teaches an aerial dispersion vehicle 506, comprising: 
a hull 504; 
at least one wing connected to the hull; 
at least one dispersal device 300 attached to the vehicle and configured to disperse a composition; 
a communication device 606 configured to receive commands related to the timing for releasing dispersant and amount of dispersant; and
a control unit configured to process data received from the dispersal device to determine a status of dispersal operations (column 8, lines 6-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE with a control unit to communicate with the device as taught by Nolan is order to ensure that the control system and operators are informed about system levels and status.  
In re Japikse, 86 USPQ 70.
MDLE does not teach that the at least one weather modification composition includes at least one of silver oxide, hygroscopic particle, silver iodide, and table salt.  Papee teaches a weather modification device in which the at least one weather modification composition includes at least one of silver oxide, hygroscopic particle (column 3, lines 6-34), silver iodide (column 1, lines 61-67), and table salt.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weather modification device as taught by MDLE with hygroscopic particles as taught by Papee in order to utilize a proven, well-known dispersant composition.  
Regarding claim 2, MDLE, Chen, Nolan and Papee teach the invention as claimed as detailed above with respect to claim 1.  Papee also teaches that the at least one weather modification composition includes silver oxide or hygroscopic particles; and the at least one weather modification device is configured to burn the at least one weather modification composition to generate the dispersant that is spread to a cloud for cloud seeding (column 3, lines 6-34).
Regarding claim 3, MDLE, Chen, Nolan and Papee teach the invention as claimed as detailed above with respect to claim 1.  MDLE also teaches that the at least one weather modification device 2 is configured to eject or release the at least one weather modification composition to generate the dispersant that is spread to a cloud for 
Regarding claim 4, MDLE, Chen, Nolan and Papee teach the invention as claimed as detailed above with respect to claim 1.  MDLE also teaches that the device comprises at least one propulsion assembly (column 5, lines 58-62).  If applicant disagrees, then Chen teaches that the aircraft comprises at least one propulsion assembly 4m, 4p.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE with a propulsion assembly as taught by Chen in order to enable powered flight.
Regarding claim 5, MDLE, Chen, Nolan and Papee teach the invention as claimed as detailed above with respect to claim 4.  Chen also teaches that the solar panel is configured to generate electricity from solar energy.  MDLE does not teach that the energy is for powering the at least one propulsion assembly.  Chen also teaches that the energy is for powering the at least one propulsion assembly. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE with an electric propulsion assembly powered from the solar panels as taught by Chen in order to eliminate the need for refueling and enable the use of renewable energy for flight operations.
Regarding claim 8, MDLE, Chen, Nolan and Papee teach the invention as claimed as detailed above with respect to claim 1.  MDLE also teaches that the weather modification vehicle is an aircraft, but does not explicitly teach an airplane.  The examiner is taking official notice that an airplane is a well-known aircraft.  It would have obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE to be an airplane in order to utilize a common, stable, well-
Regarding claim 9, MDLE, Chen, Nolan and Papee teach the invention as claimed as detailed above with respect to claim 8.  MDLE does not teach that the aircraft comprises a conduit configured to connect to a drogue on another aircraft to receive a supply of fuel or the at least one weather modification composition, however the examiner is taking official notice that hose and drogue aerial refuel systems are well-known.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE with a hose and drogue aerial refuel system in order to enable longer-duration flight times.
Regarding claim 32, MDLE teaches a system for weather modification, comprising:
a plurality of vehicles 1 deployable in the air, each vehicle comprising
a hull; and
at least one weather modification device 2 attached to the vehicle and configured to generate a dispersant for modifying weather using at least one weather modification composition; and 
a communication device configured to receive commands related to the timing for generating dispersant and amount of dispersant (column 4, lines 56-67); and
a control station configured to control the operation of the plurality of vehicles (column 4, lines 6-10).

a plurality of weather modification vehicles 1c deployable in the air, each vehicle comprising:
a hull 4f; 
at least one wing 4w connected to the hull;
a communication device configured to receive commands 1p; and 
a solar panel 4s installed on a surface of at least one of the hull and the at least one wing and configured to generate electricity from solar energy; and
a control station 1d configured to control the operation of the plurality of weather modification vehicles for modifying weather.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE with a solar panel as taught by Chen in order to provide clean energy to aircraft systems.  
MDLE does not teach a control unit configured to process data received from the weather modification device to determine a status of weather modification operations.  Nolan teaches an aerial dispersion vehicle 506, comprising: 
a hull 504; 
at least one wing connected to the hull; 
at least one dispersal device 300 attached to the vehicle and configured to disperse a composition; 
a communication device 606
a control unit configured to process data received from the dispersal device to determine a status of dispersal operations (column 8, lines 6-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE with a control unit to communicate with the device as taught by Nolan is order to ensure that the control system and operators are informed about system levels and status.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE with a hull and wings as taught by Chen or Nolan in order to effectively house equipment and enable less energy-consuming flight.  If applicant does not agree that the device is attached to the wing, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to attach the device to the wing in order to provide easier access or more mounting locations, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
MDLE does not teach that the at least one weather modification composition includes at least one of silver oxide, hygroscopic particle, silver iodide, and table salt.  Papee teaches a weather modification device in which the at least one weather modification composition includes at least one of silver oxide, hygroscopic particle (column 3, lines 6-34), silver iodide (column 1, lines 61-67), and table salt.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weather modification device as taught by MDLE with hygroscopic particles as taught by Papee in order to utilize a proven, well-known dispersant composition.
Regarding claim 34, MDLE, Chen, Nolan and Papee teach the invention as claimed as detailed above with respect to claim 32.  MDLE also teaches that each vehicle is configured to transmit signals indicating operation status of the vehicle to the 
Regarding claim 35, MDLE, Chen, Nolan and Papee teach the invention as claimed as detailed above with respect to claim 34.  MDLE also teaches that the operation status of the vehicle includes at least one of status related to the condition of the vehicle, status related to the operation of the solar panel, status of a cloud seeding operation, an amount of fuel in the vehicle, an amount of the at least one weather modification composition, and weather information detected by the vehicle (column 4, lines 51-67).
Regarding claim 36, MDLE, Chen, Nolan and Papee teach the invention as claimed as detailed above with respect to claim 32.  MDLE also teaches that the control station is configured to control a distribution of the plurality of the vehicles in the air based on weather information (column 4, lines 51-67).
Regarding claim 37, MDLE, Chen, Nolan and Papee teach the invention as claimed as detailed above with respect to claim 32.  MDLE also teaches that the control station is configured to receive weather information from the plurality of vehicles (column 4, lines 51-67).
Regarding claim 38, MDLE, Chen, Nolan and Papee teach the invention as claimed as detailed above with respect to claim 32.  MDLE also teaches that each vehicle 1 includes at least one sensor configured to measure weather information from the air, and each vehicle includes a communication device configured to transmit signals relating to the weather information to the control station (column 4, lines 51-67).
Regarding claim 39, MDLE, Chen, Nolan and Papee teach the invention as claimed as detailed above with respect to claim 32.  MDLE also teaches that the control station includes a processor configured to process the signals received from the plurality of vehicles to analyze weather information, and send signals to the vehicles to adjust 
Regarding claim 40, MDLE, Chen, Nolan and Papee teach the invention as claimed as detailed above with respect to claim 32.  MDLE also teaches that the weather modification vehicle is an aircraft, but does not explicitly teach an airship, airplane or balloon.  The examiner is taking official notice that an airplane is a well-known aircraft.  It would have obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE to be an airplane in order to utilize a common, stable, well-understood form of aircraft.  If applicant disagrees, then Chen and Nolan teach that the aircraft comprises an airplane.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE with as airplane as taught by Chen or Nolan in order to utilize a common, stable, well-understood form of aircraft.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez De La Escalera US 9,715,039 (hereafter MDLE) in view of Chen US 6,045,089, Nolan US 7,284,727, Papee US RE29142 and Cobham US 2,692,102.
Regarding claim 9, MDLE, Chen, Nolan and Papee teach the invention as claimed as detailed above with respect to claim 8.  MDLE does not teach that the aircraft comprises a conduit configured to connect to a drogue on another aircraft to receive a supply of fuel or the at least one weather modification composition.  Cobham teaches an aircraft 31 which comprises a conduit 34 configured to connect to a drogue 33 on another aircraft 30 to receive a supply of fuel.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE with a hose and drogue aerial refuel system as taught by Cobham in order to enable longer-duration flight times.

Response to Arguments
Applicant's arguments filed 6/5/20 have been fully considered but they are not persuasive.
In response to the newly added limitations, please see the updated action above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the applicant points to shortcomings in each reference, but not address deficiencies in the device as taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/MARC BURGESS/Primary Examiner, Art Unit 3642